 VOLT TECHNICAL CORP.Volt Technical Corp.' and Communications Workersof America, AFL-CIO, Petitioner. Case 31-RC-3860September 23, 1977DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing was held on June 7, 1977, before HearingOfficer John Prough of the National Labor RelationsBoard. Following the close of the hearing theRegional Director for Region 31 transferred this caseto the Board for decision. Thereafter, the Employerand Petitioner submitted briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:i. The Employer, which annually receives inexcess of $50,000 in revenues from customers locatedoutside the State of California, is engaged incommerce and it will effectuate the purposes of theAct to assert jurisdiction herein.2. The parties stipulated, and we find, thatPetitioner is a labor organization within the meaningof the Act, seeking to represent certain employees ofthe Employer pursuant to a petition filed on May 9,1977.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(I) and2(6) and (7) of the Act.4. The Employer is a California corporationengaged in supplying temporary technical andclerical manpower to industries and government. Italso has an in-house operation supplying typing,technical writing, and computer services.Petitioner seeks to represent the approximately 425technical employees supplied by the Employer toI Name appears as amended at the hearing.2 We find this contention to be without merit. Volt argues the contract isa bar because art. VII entitled "Contracting of Work" provides. inter alia,minimum wage rates applicable to employees supplied b) a contractor suchas Volt. A contract asserted as a bar to an election petition must contain"substantial terms and conditions of employment deemed sufficient tostabilize the bargaining relationship; it will not constitute a bar if it islimited to wages only ...."Appalachian Shah'l Productir Co., 121 NI RB232 NLRB No. 46General Telephone of California (hereafter General),or, alternatively, all Volt technical employees sup-plied to any telephone company. Volt contends thatthe petition is barred by a contract between Generaland Petitioner,2and that, in any event, the requestedunit is inappropriate because it is an "indistinctproportion" of its employees and excludes othertemporary employees supplied to General by anotheremployer. Further, Volt contends the employees areineligible for collective bargaining due to an "insuffi-cient permanent relationship" with the Employer andbecause of its lack of control over the terms andconditions of their employment.Volt Technical Corporation, a subsidiary of VoltInformation of New York, has California offices inEl Segundo, San Diego, Anaheim, Van Nuys, andMountain View, and an office in Phoenix, Arizona.Volt recruits applicants nationwide. From the 50,000resumes on file, about 3,300 individuals are currentlysupplied by Volt to various companies, including the425 at General, 10 at Continental Telephone, and 15at Pacific Telephone. Volt's customers are procuredby its salesmen who bid for the jobs. Volt employeeshave no seniority or formal grievance machinery.Generally, employees work for a customer from Iweek to 1 year; the average is 3 months. Volt has apolicy of attempting to place the employees else-where when the job terminates. The same computerbilling system is used for all employees.Volt enters into a standard "employment agree-ment" with all its employees. Blanks are provided forthe employee's name, the name of the customer thatthe individual is assigned to, the job classification,the starting date, and the hourly and overtime wagerates. Standard form provisions, applicable to allVolt employees regardless of the type of work theyperform, cover transportation and per diem ex-penses, holidays, and vacations. The agreement alsoprohibits the employees from accepting employmentby the specified customer within 30 days of thetermination of employment with Volt, without Volt'swritten consent.Volt and General entered into an "agreement forcontract labor," effective from March 2, 1977, toMarch 31, 1979. The contract provides in part: (I)that "journeyman craft personnel" shall be furnishedas required, (2) the wage rate,3(3) that General has aright of refusal of any Volt employee "not capable ofor fit to perform the work assigned, "(4) that1160, 1163-64 (1958). Among the terms apparently not covered tfor the Voltemployees are gnevances, arbitration, seniority, vacations, holidays, andovertime.: The specified minimum rate is commensurate with that of General'sregular, full-time. "journeyman craft personnel." However, for administra-tive convenience Volt rounds off the hourly rate upward to the nearestnickel. Thus, Volt employees may receive up to 4 cents more per hour thanGeneral employees performing the same work.321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral's work rules are applicable to Volt employ-ees, and (5) should Volt supply equipment, it will becompensated as mutually agreed. The contract alsoprovides in pertinent part that: (1) General maycancel the agreement if it is significantly affected bya modification of the contract between General andthe Communications Workers of America; (2)General may hire Volt employees as its own after 30days, without incurring any liability to Volt; (3) Voltmaintain workmen's compensation and withhold anytaxes, as required by law; (4) Volt maintain for eachemployee comprehensive general and automobileliability insurance; and (5) all persons supplied toGeneral by Volt shall be considered Volt's employ-ees.4It is well established that employees in a labor poolwho are hired out to the employer's customers on aday-to-day basis are entitled to the protection of theAct even though the employer does not exercisecontrol over the entire employment relationship. All-Work, Inc., 193 NLRB 918 (1971). Volt controlswork assignments, wage rates, the manner of pay-ment, holiday and vacation schedules, insurancebenefits, and travel and per diem expenses. Thus,Volt sufficiently controls the employer-employeerelation to enable effective and meaningful collectivebargaining to take place.In resolving the unit issue, we are not constrainedby the Act to find the most appropriate unit, butrather an appropriate unit to assure employees thefullest freedom in exercising the rights guaranteed bythe Act. The Parsons Investment Company, 152 NLRB192, fn. I (1965). Factors to be considered includethe employees' community of interest, the bargaininghistory, and whether the proposed unit is homoge-neous, identifiable, and distinct.Volt employees supplied to General must qualify asjourneymen. While performing technical telephonemaintenance and repair, they are subject to General'spersonnel rules and supervision. Finally, their wagerate is the product of an initial bid by Volt, andsubsequent contract negotiations between Volt andGeneral. In these circumstances it cannot be said, asVolt argues, that the unit requested is an "indistinctproportion" of Volt employees; it is an identifiable,homogeneous group.Nor are we persuaded by Volt's assertion that therequested unit is inappropriate because it excludesother temporary employees supplied to General by4 Volt employees wear Volt identification badges while working atGeneral.another employer. Contrasted to all other employeesat General, including General's regular full-timeemployees, the Volt employees wear Volt identifica-tion badges, have different holidays and vacations,and are subject to a different system of remunera-tion. Also significant are the facts that Volt, and notGeneral, makes the initial employment determina-tion and Volt pays required taxes and workmen'scompensation. Further, the Volt employees, vis-a-visGeneral's, have neither seniority nor grievance orarbitration machinery. Finally, the Volt employees-to the exclusion of all other employees at General-are Volt employees.Considering the community of interest resultingfrom the unique position of Volt employees suppliedto General, apart from other Volt employees as wellas all employees at General, the absence of abargaining history, and the absence of any request torepresent these employees in a different unit, we findthat the following employees of the Employerconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All employees of Employer Volt Technical Corp.,supplied to General Telephone Company ofCalifornia, as installers, repairpersons, splicers,construction, testboard, C.O.E. installers andmaintainers, and framepersons, excluding allother employees, confidential and professionalemployees, guards, and supervisors as defined inthe Act.Neither party has taken any position with respectto the question of eligiblity to vote in the election.Accordingly, we shall apply the formula applied inAll- Work, supra. Eligible to vote are those employeesin the unit who were employed at General during the90-calendar-day period ending on the date of thisDecision, who worked a minimum of 7 days in thatperiod and at least 1 of those days, or 8 hours, duringthe 30-day period ending on said date. This formulais designed to include those employees having asubstantial and continuing interest in terms andconditions of employment with Volt Technical Corp.at General, while excluding those employees notcurrently employed.[Direction of Election and Excelsior footnoteomitted from publication.]322